Case: 10-30313     Document: 00511235208          Page: 1    Date Filed: 09/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                        September 16, 2010

                                     No. 10-30313                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MICHAEL J. RILEY, SR.,

                                                   Plaintiff-Appellant,
v.

LOUISIANA STATE BAR ASSOCIATION; LOUISIANA ATTORNEY
DISCIPLINARY BOARD; OFFICE OF DISCIPLINARY COUNSEL FOR
THE LOUISIANA ATTORNEY DISCIPLINARY BOARD,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana,
                             USDC No. 2:09-CV-07710


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Michael J. Riley appeals the district court’s decision to
dismiss his claims for lack of subject matter jurisdiction. We agree with the
district court that the Rooker-Feldman doctrine deprives the court of jurisdiction
to hear Riley’s claims, and accordingly, we AFFIRM.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30313     Document: 00511235208      Page: 2   Date Filed: 09/16/2010

                                   No. 10-30313

                    F ACTUAL AND P ROCEDURAL B ACKGROUND
        We begin by noting that this is not the first time Riley has asked this
Court to collaterally review a final judgment of the Louisiana Supreme Court.
        Riley was disbarred from the Louisiana State Bar in 1987. After twice
seeking readmission unsuccessfully, he sought readmission for the third time in
2003.    On November 19, 2004, the Louisiana Supreme Court denied his
application for readmission.       Riley then sued the Louisiana State Bar
Association (“LSBA”) and the Louisiana Attorney Disciplinary Board (“LADB”)
in United States District Court, for the Eastern District of Louisiana in what
became Riley I. In Riley I, Riley claimed that he was denied readmission in
violation of his civil rights, the Due Process Clause and the Equal Protection
Clause under the Fourteenth Amendment. The district court found, in part, that
under the Rooker-Feldman doctrine, the court lacked subject matter jurisdiction
over Riley’s claims which amounted to nothing more than an impermissible
collateral attack on the Louisiana Supreme Court’s ruling denying Riley
readmission to the Louisiana State Bar. Riley appealed the district court’s
decision in Riley I to this Court, and we affirmed the district court’s dismissal for
lack of subject matter jurisdiction. See Riley v. Louisiana State Bar Ass’n, 214
Fed.Appx. 456 (5th Cir. 2007).
        We now find ourselves presented with Riley II. On June 17, 2009, Riley
again moved for readmission to the LSBA. On August 19, 2009, he received a
letter from the LADB’s Office of Disciplinary Counsel (“ODC”), concerning
allegations of misconduct from when Riley was employed by FEMA in 2006-07.
The LADB then granted a stay of Riley’s June 2009 readmission application, in
order to pursue the disciplinary investigation concerning Riley’s alleged
misconduct during his tenure with FEMA.
        On December 10, 2009, Riley received a notice of sworn statement demand
from the ODC. The next day, Riley filed an application for emergency writ,


                                         2
   Case: 10-30313     Document: 00511235208       Page: 3    Date Filed: 09/16/2010

                                    No. 10-30313

Objection, and Motion for Relief from the notice of sworn statement with the
Louisiana Supreme Court. On December 14, the Louisiana Supreme Court
denied Riley’s application for relief from the notice to give sworn statement. Two
days later, on December 16, Riley filed the instant action in federal district
court, once again against the LSBA and LADB, asserting that the application of
Louisiana Supreme Court Rule XIX(6)(A) to him, as it applies to his conduct that
he deems “unrelated to the practice of law” following the termination of his
membership, amounts to an unconstitutional denial of his First and Fourteenth
Amendment rights afforded by the U.S. Constitution and 42 U.S.C. §§ 1983,
1985, and 1988.1
      On February 3, 2010, the district court granted the Defendants’ Motion to
Dismiss for lack of Subject Matter Jurisdiction. In doing so, the district court
found that, just as this Court had already explained in Riley I, the
Rooker-Feldman doctrine applies to subsequent suits that are “inextricably
intertwined” with a final state court judgment–thus barring the district court’s
subject matter jurisdiction over Riley’s claims. The district court dismissed
Riley’s claims with prejudice, and the instant appeal followed.
                                      A NALYSIS
      “We review a ruling on a Fed. R. Civ. P. 12(b)(1) motion to dismiss for lack
of subject matter jurisdiction de novo.” Budget Prepay, Inc. v. AT&T Corp.,
605 F.3d 273, 278 (5th Cir. 2010). “The party asserting jurisdiction bears the
burden of proof.” Id.
      We note that in the three and one-half years since we issued our decision
in Riley I, the law in this Circuit regarding the Rooker-Feldman doctrine has not




      1
        On December 30, 2009, Riley filed an Amended Complaint, challenging the issuance
of a subpoena in the disciplinary investigation, and adding a claim under the Fourth
Amendment.

                                           3
   Case: 10-30313      Document: 00511235208        Page: 4     Date Filed: 09/16/2010

                                     No. 10-30313

changed, evolved, or dissipated.2 Thus, in Riley I, we explained that “[t]he
Rooker-Feldman doctrine directs that federal district courts lack jurisdiction to
entertain collateral attacks on state court judgments.” Riley I, 214 Fed.Appx. at
458 (citing Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994)). This
is because “[c]onstitutional questions arising in state proceedings are to be
resolved by the state courts.” Liedtke, 18 F.3d at 317. Our decision in Liedtke
advises individuals like Riley that:
       [i]f a state trial court errs the judgment is not void, it is to be
       reviewed and corrected by the appropriate state appellate court.
       Thereafter, recourse at the federal level is limited solely to an
       application for a writ of certiorari to the United States Supreme
       Court. The casting of a complaint in the form of a civil rights action
       cannot circumvent this rule, as absent a specific delegation[,] federal
       district courts, as courts of original jurisdiction, lack appellate
       jurisdiction to review, modify, or nullify final orders of state courts.

Id. (internal citations, quotation marks, and brackets omitted).
       Accordingly, if Riley feels that the Louisiana Supreme Court’s decision not
to grant his emergency relief and enjoin the LSBA from completing their
disciplinary investigation constitutes a violation of his constitutional rights,
Riley’s recourse is with the United States Supreme Court–not the federal district
court in the Eastern District of Louisiana. See id. Riley’s “request for . . .
injunctive relief, stripped to essentials, is an attack on the judgment of the state
district court.    His . . . suit, which arises from the state proceeding, is
‘inextricably intertwined’ with that judgment.” Id. at 318 (citation omitted).
       Thus, for the same reasons we iterated in Riley I, we once again conclude
that “[u]nder Rooker-Feldman, the district court lacked jurisdiction over Riley’s
claims and properly dismissed his suit.” Riley I, 214 Fed.Appx. at 459.


      2
         The Rooker-Feldman doctrine refers to the doctrine derived from two Supreme Court
cases, see District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).

                                            4
   Case: 10-30313       Document: 00511235208          Page: 5    Date Filed: 09/16/2010

                                       No. 10-30313

                                       C ONCLUSION
       For the aforementioned reasons, we AFFIRM the judgment of the district
court.3




       3
        In affirming the district court, we also recognize the sagacity in Judge McNamara’s
warning to Riley “that if he files any further pleadings barred by the Rooker-Feldman doctrine,
his multiplication of proceedings may well be deemed ‘unreasonable’ and ‘vexatious’ to warrant
the imposition of sanctions.”

                                              5